                                                                  Case 2:19-cv-09915-JFW Document 13 Filed 12/18/19 Page 1 of 8 Page ID #:241



                                                                   1   HILL, FARRER & BURRILL LLP
                                                                       Daniel J. McCarthy (Bar No. 101081)
                                                                   2   300 South Grand Avenue, 37th Floor
                                                                       Los Angeles, CA 90071-3147
                                                                   3   Telephone: (213) 620-0460
                                                                   4
                                                                       Fax: (213) 624-4840
                                                                       dmccarthy@hfbllp.com
                                                                   5
                                                                       Attorneys for Defendants, Counterclaimants,
                                                                   6   Cross-Complainants and Counterdefendants
                                                                       ELKWOOD ASSOCIATES, LLC, and
                                                                   7   FIELDBROOK, INC., and
                                                                       Counterdefendants RELIABLE
                                                                   8   PROPERTIES and JACK NOURAFSHAN
                                                                   9                      UNITED STATES DISTRICT COURT
                                                                  10                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                               WESTERN DIVISION
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                       In re                                         D. Ct. Case No. 2:19-cv-09915-JFW
                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                  13   SOLYMAN YASHOUAFAR and                        Chapter 7
                                                                       MASSOUD AARON YASHOUAFAR,                     Jointly Administered
                                                                  14                     Debtors.
                                                                       In re:                                        BK Case No. 1:16-bk-12255-GM
                                                                  15                                                 Chapter 7
                                                                       SOLYMAN YASHOUAFAR,
                                                                  16                        Debtor.
                                                                       In re:                                        BK Case No. 1:16-bk-12408-GM
                                                                  17                                                 Chapter 7
                                                                       MASSOUD AARON YASHOUAFAR,
                                                                  18                        Debtor.
                                                                       Affects:
                                                                  19    Both Debtors
                                                                        Solyman Yashouafar
                                                                  20    Massoud Aaron Yashouafar
                                                                  21   DAVID K. GOTTLIEB, as Chapter 11              BK Adv. No. 1:17-ap-01040-MT
                                                                       Trustee for Massoud Aaron Yashouafar
                                                                  22   and Solyman Yashouafar,                       STIPULATION TO VACATE
                                                                                      Plaintiff,                     DECEMBER 10, 2019 RULINGS
                                                                  23   vs.                                           [DOCKET NOS. 9, 10 AND 11]
                                                                  24   ELKWOOD ASSOCIATES, LLC,                      AND TO SET BRIEFING
                                                                       FIELDBROOK, INC., CITIVEST                    SCHEDULE ON OBJECTIONS
                                                                  25   FINANCIAL SERVICES, INC.,                     TO BANKRUPTCY COURT’S
                                                                       ISRAEL ABSELET, HOWARD                        REPORT AND
                                                                  26   ABSELET, et al.,                              RECOMMENDATION
                                                                                      Defendants.
                                                                  27                                                 Action filed: 11/19/2019
                                                                  28   AND RELATED CROSS-ACTIONS
                                                                                                              1
                                                                  Case 2:19-cv-09915-JFW Document 13 Filed 12/18/19 Page 2 of 8 Page ID #:242



                                                                   1         TO: THE HONORABLE JOHN F. WALTER, UNITED STATES
                                                                   2                DISTRICT COURT JUDGE:
                                                                   3         This Stipulation is entered into by and among Defendants, Counterclaimants,
                                                                   4   Cross-Complainants and Counterdefendants Elkwood Associates, LLC, and
                                                                   5   Fieldbrook, Inc., and Counterdefendants Reliable Properties and Jack Nourafshan
                                                                   6   (the “Elkwood Parties”); Plaintiff and Counter-Defendant David K. Gottlieb,
                                                                   7   Chapter 7 trustee for Solyman Yashouafar and Massoud Aaron Yashouafar (the
                                                                   8   “Trustee”); and Defendants, Counterclaimants and Cross-Defendants Howard
                                                                   9   Abselet and Israel Abselet (the “Abselets”) (collectively, the “Parties”),1 through
                                                                  10   their respective counsel of record, with reference to the following facts:
                                                                  11         A.     On April 25, 2017, the Trustee commenced the adversary proceeding
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   no. 1:17-ap-01040 (the “Adversary Proceeding”) against the certain Elkwood
                                      ATTORNEYS AT LAW




                                                                  13   Parties, and the remaining Elkwood Parties later were added to the Proceeding.
                                                                  14         B.     On November 13, 2019, the Bankruptcy Court issued its “Report and
                                                                  15   Recommendation” (Docket No. 283 in the Adversary Proceeding). The Bankruptcy
                                                                  16   Court attached as exhibits to that Report and Recommendation proposed findings of
                                                                  17   fact and conclusions of law (the “Proposed FF&CL”) and a proposed judgment (the
                                                                  18   “Proposed Judgment”), Exhibits D and E, respectively. On that same day, the
                                                                  19   Clerk of the Bankruptcy Court served all Parties, through their counsel of record,
                                                                  20   via ECF.
                                                                  21         C.     The Elkwood Parties filed an opposition (Docket No. 281 in the
                                                                  22   Adversary Proceeding) to the Trustee’s “Motion for Issuance of a Report and
                                                                  23   Recommendation re Judgment on First Claim for Relief (Quiet Title)” [Docket
                                                                  24   No. 276 in the Adversary Proceeding] before the Bankruptcy Court issued its
                                                                  25
                                                                             1
                                                                                Multiple parties were named in the underlying adversary proceeding before
                                                                  26   the Bankruptcy Court (the “Adversary Proceeding” [Adv. Proc. No. 1:17-ap-01040-
                                                                       MT]), but were not actively involved in the Adversary Proceeding on the matters
                                                                  27   that ultimately resulted in the Bankruptcy Court’s Report and Recommendation.
                                                                       As such, they are not parties to this Stipulation, but they are being served with it.
                                                                  28
                                                                                                                 2
                                                                  Case 2:19-cv-09915-JFW Document 13 Filed 12/18/19 Page 3 of 8 Page ID #:243



                                                                   1   Report and Recommendation, but did not file an objection to the Report and
                                                                   2   Recommendation, the Proposed FF&CL, or the Proposed Judgment after the
                                                                   3   Bankruptcy Court issued its Report and Recommendation.
                                                                   4         D.     The Elkwood Parties contend, among things, that they were entitled to
                                                                   5   file objections to the Report and Recommendation, the Proposed FF&CL, and the
                                                                   6   Proposed Judgment with the District Court because there is no applicable procedure
                                                                   7   set by statute or rule and because Federal Rule of Bankruptcy Procedure, rule 9033
                                                                   8   (“Rule 9033”) only applies to filing objections with the Clerk of the Bankruptcy
                                                                   9   Court to proposed findings and conclusions before they are entered by the
                                                                  10   Bankruptcy Court in a matter pending before it. The Trustee and the Abselets
                                                                  11   contend that under Rule 9033, any parties objecting to the Report and
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   Recommendation, the Proposed FF&CL, or the Proposed Judgment had to file
                                      ATTORNEYS AT LAW




                                                                  13   objections thereto with the Clerk of the Bankruptcy Court within 14 days of the
                                                                  14   Bankruptcy Court Clerk’s service of the Report and Recommendation, and that
                                                                  15   there is no right to file separate objections in the District Court.
                                                                  16         E.     On November 16, 2019, the Report and Recommendation was filed
                                                                  17   with this Court [Docket No. 2 in this action], commencing this action, which was
                                                                  18   assigned to the Honorable John F. Walter.
                                                                  19         F.     On December 10, 2019, this Court entered minute order, in which the
                                                                  20   Court ruled that Rule 9033 allowed the Elkwood Parties 14 days to file an objection
                                                                  21   to the Proposed FF&CL and the Proposed Judgment; that the Elkwood Parties had
                                                                  22   filed a notice of intention to file a motion objecting to the Proposed FF&CL and the
                                                                  23   Proposed Judgment on December 3, 2019 [Docket No. 5 in this action]; but that the
                                                                  24   Elkwood Parties had not yet filed that motion and the time to do so had passed, and
                                                                  25   so their right to object was waived. [Docket No. 9 in this action.] Accordingly, the
                                                                  26   Court entered the Proposed FF&CL and the Proposed Judgment on December 10,
                                                                  27   2019. [Docket Nos. 10 and 11 in this action.] The Parties refer to the
                                                                  28
                                                                                                                   3
                                                                  Case 2:19-cv-09915-JFW Document 13 Filed 12/18/19 Page 4 of 8 Page ID #:244



                                                                   1   December 10, 2019 minute order, Judgment and FF&CL collectively as the
                                                                   2   “December 10 Rulings.”
                                                                   3         G.       Electronic notice of the December 10 Rulings was provided to the
                                                                   4   Trustee’s counsel on December 11, 2019, but not to counsel for the Elkwood
                                                                   5   Parties or counsel for the Abselets.
                                                                   6         H.       On December 12, 2019, counsel for the Elkwood Parties learned of the
                                                                   7   December 10, 2019 Rulings from the Trustee’s counsel and arranged a telephonic
                                                                   8   meeting of counsel to occur on the afternoon of Friday, December 13, 2019, to
                                                                   9   discuss a motion by the Elkwood Parties for reconsideration of the December 10,
                                                                  10   2019 Rulings.
                                                                  11         I.       The Trustee and the Abselets believe that Rule 9033 barred any
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   objections by the Elkwood Parties and that the December 10 Rulings were correct.
                                      ATTORNEYS AT LAW




                                                                  13         J.       Nevertheless, at the December 13, 2019 telephonic meeting, to resolve
                                                                  14   the Elkwood Parties’ threatened motion for reconsideration, and to preclude a
                                                                  15   potential collateral issue in an appeal from any judgment that this Court may enter,
                                                                  16   the Trustee and the Abselets proposed that the Parties stipulate that the Court vacate
                                                                  17   the December 10, 2019 Rulings conditioned on the Court setting the briefing
                                                                  18   schedule on the Elkwood Parties’ objection to the Proposed FF&CL and the
                                                                  19   Proposed Judgment (the “Objection”) set forth below. The Elkwood Parties
                                                                  20   subsequently agreed to that proposal, and agree that their right, if any, to file an
                                                                  21   Objection will be as set forth in this Stipulation and the proposed order on this
                                                                  22   Stipulation.
                                                                  23         WHEREFORE, the Parties hereby agree as set forth below and they request
                                                                  24   that the Court enter the proposed Order attached hereto:
                                                                  25         1.       The Court shall vacate all of its December 10 Rulings [Docket Nos. 9,
                                                                  26   10 and 11].
                                                                  27         2.       The Elkwood Parties shall have ten (10) calendar days from entry of
                                                                  28   an order of this Court approving this Stipulation to file an Objection (not to exceed
                                                                                                                 4
                                                                  Case 2:19-cv-09915-JFW Document 13 Filed 12/18/19 Page 5 of 8 Page ID #:245



                                                                   1   25 pages, exclusive of any exhibits) to entry by this Court of the Proposed FF&CL
                                                                   2   and the Proposed Judgment.
                                                                   3         3.     The Trustee and the Abselets shall have fourteen (14) calendar days
                                                                   4   from the filing of the Objection to file a joint response to the Objection (the “Joint
                                                                   5   Response”), which Joint Response shall not exceed 25 pages, exclusive of any
                                                                   6   exhibits.
                                                                   7         4.     The Elkwood Parties shall not file a reply to the Joint Response, unless
                                                                   8   the Court so orders.
                                                                   9         5.     The Objection and the Joint Response shall be deemed submitted to
                                                                  10   the Court for determination without the necessity of a hearing, unless the Court
                                                                  11   orders that a hearing is required.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         6.     The Parties shall not be required to file a joint report on the telephonic
                                      ATTORNEYS AT LAW




                                                                  13   conference that they conducted on the Elkwood Parties’ Objection to the Proposed
                                                                  14   FF&CL and the Proposed Judgment.
                                                                  15

                                                                  16   DATED: December 18, 2019         HILL, FARRER & BURRILL LLP
                                                                  17

                                                                  18                                    By: /s/ Daniel J. McCarthy
                                                                                                          DANIEL J. McCARTHY
                                                                  19                                      Attorneys for Defendants, Counterclaimants,
                                                                                                          Cross-Complainants and Counterdefendants
                                                                  20                                      ELKWOOD ASSOCIATES, LLC, and
                                                                                                          FIELDBROOK, INC., and Counterdefendants
                                                                  21                                      RELIABLE PROPERTIES and JACK
                                                                                                          NOURAFSHAN
                                                                  22

                                                                  23
                                                                       / / signatures continued on next page / /
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                   5
                                                                  Case 2:19-cv-09915-JFW Document 13 Filed 12/18/19 Page 6 of 8 Page ID #:246



                                                                   1   DATED: December 18, 2019         PACHULSKI, STANG ZIEHL & JONES LLP
                                                                   2
                                                                                                        By: /s/ Jeremy V. Richards
                                                                   3
                                                                                                          JEREMY V. RICHARDS
                                                                   4                                      JOHN W. LUCAS
                                                                                                          Attorneys for Plaintiff and Counterdefendant
                                                                   5                                      David K. Gottlieb, as Chapter 11 Trustee
                                                                                                          for Massoud Aaron Yashouafar and
                                                                   6                                      Solyman Yashouafar
                                                                   7
                                                                       DATED: December 18, 2019         THE DAVID FIRM®
                                                                   8

                                                                   9                                    By: /s/ Henry S. David
                                                                  10                                      HENRY S. DAVID
                                                                                                          HAYIM M. GAMZO
                                                                  11                                      Attorneys for Defendants, Counterclaimants
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147




                                                                                                          and Cross-Defendants Howard L. Abselet and
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12                                      Israel Abselet
                                      ATTORNEYS AT LAW




                                                                  13
                                                                             Pursuant to L.R. 5-4.3.4, the filing party hereby attests that that all other
                                                                  14
                                                                       signatories listed above, and on whose behalf the filing is submitted, concur in the
                                                                  15
                                                                       filing’s content and have authorized the filing.
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                  6
                                                                  Case 2:19-cv-09915-JFW Document 13 Filed 12/18/19 Page 7 of 8 Page ID #:247



                                                                   1                                 PROOF OF SERVICE
                                                                   2
                                                                                    I, Sonia Padilla, declare:
                                                                   3
                                                                                    I am a resident of the state of California and over the age of eighteen
                                                                   4   years, and not a party to the within action; my business address is Hill, Farrer &
                                                                       Burrill LLP, One California Plaza, 37th Floor, 300 South Grand Avenue, Los
                                                                   5   Angeles, California 90071-3147. On December 18, 2019, I served the within
                                                                       documents:
                                                                   6
                                                                                    STIPULATION TO VACATE DECEMBER 10, 2019 RULINGS
                                                                   7                [DOCKET NOS. 9, 10 AND 11] AND TO SET BRIEFING
                                                                                    SCHEDULE ON BANKRUPTCY COURT’S REPORT AND
                                                                   8                RECOMMENDATION
                                                                   9                by transmitting via facsimile the document(s) listed above to the fax
                                                                             ¨
                                                                  10                number(s) set forth below on this date before 5:00 p.m.
                                                                  11                by placing the document(s) listed above in a sealed envelope with
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                                    postage thereon fully prepaid, in the United States mail at Los Angeles,
                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                                    California addressed as set forth below.
                                                                  13
                                                                             ¨      by causing personal delivery by Delivery Service of the document(s)
                                                                  14
                                                                                    listed above to the person(s) at the address(es) set forth below.
                                                                  15
                                                                             ¨      by placing the document(s) listed above in a sealed Delivery Service
                                                                  16                envelope and affixing a pre-paid air bill, and causing the envelope to
                                                                  17                be delivered to a Delivery Service agent for delivery.

                                                                  18         ¨      by personally delivering the document(s) listed above to the person(s)
                                                                                    at the address(es) set forth below.
                                                                  19

                                                                  20                See Attached Service List
                                                                  21                 I am readily familiar with the firm's practice of collection and
                                                                       processing correspondence for mailing. Under that practice it would be deposited
                                                                  22   with the U.S. Postal Service on that same day with postage thereon fully prepaid in
                                                                       the ordinary course of business. I am aware that on motion of the party served,
                                                                  23   service is presumed invalid if postal cancellation date or postage meter date is more
                                                                       than one day after date of deposit for mailing in affidavit.
                                                                  24
                                                                                     I declare that I am employed in the office of a member of the bar of
                                                                  25   this court at whose direction the service was made.
                                                                  26                Executed on December 18, 2019, at Los Angeles, California.
                                                                  27                                                 /s/ Sonia Padilla_______
                                                                                                                         Sonia Padilla
                                                                  28
                                                                  Case 2:19-cv-09915-JFW Document 13 Filed 12/18/19 Page 8 of 8 Page ID #:248



                                                                   1   Parties Who Have Not Appeared
                                                                       (Served per L.R. 5-3.2.1)
                                                                   2
                                                                       Attorneys for Soda Partners, LLC
                                                                   3   Ronald N. Richards
                                                                       P.O. Box 11480
                                                                   4   Beverly Hills, California 90213
                                                                   5   Attorneys for DMARC 2007-CD5 GARDEN STREET
                                                                       Timothy Carl Aires
                                                                   6   Aires Law Firm
                                                                       6 Hughes, Suite 205
                                                                   7   Irvine, CA 92618
                                                                   8   Attorneys for Citivest
                                                                       Financial Services, Inc.
                                                                   9   Scott Wyman, Esq.
                                                                       P.O. Box 50053
                                                                  10   Studio City, CA 91614
                                                                  11   Attorneys for
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR




                                                                       Quality Loan Service Corporation and
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   Chase Manhattan Mortgage Company
                                      ATTORNEYS AT LAW




                                                                       Merdaud Jafarnia
                                                                  13   McCarthy & Holthus LLP
                                                                       1770 Fourth Avenue
                                                                  14   San Diego, CA 92101
                                                                  15   Attorneys for Fereydoun Dayani
                                                                       Behrouz Shafie
                                                                  16   Law Offices Behrouz Shafie
                                                                       and Associates
                                                                  17   1575 Westwood Boulevard Suite 200
                                                                       Los Angeles, CA 90024
                                                                  18
                                                                       Registered Agent for State Street Bank and Trust Company
                                                                  19   CT Corporation System
                                                                       155 Federal Street, Ste. 700
                                                                  20   Boston, MA 02110
                                                                  21   State Street Bank and Trust Company
                                                                       Attn: Director or Officer
                                                                  22   1 Lincoln Street
                                                                       Boston, MA 02111
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
